Case 4:18-cv-00247-ALM Document 92-7 Filed 07/12/19 Page 1 of 6 PageID #: 1707




                      BEFORE THE DISTRICT 14 GRIEVANCE COMMITTEE
                                EVIDENTIARY PANEL 14-2
                                  STATE BAR OF TEXAS

   COMMISSION FOR LAWYER                              §
   DISCIPLINE,                                        §
   Petitioner                                         §
                                                      §
   v.                                                 §           CASE NO. 201706276
                                                      §
   JASON LEE VAN DYKE,                                §
   Respondent                                         §

                   AGREED JUDGMENT OF FULLY PROBATED SUSPENSION

                                       Parties and Appearance

              On this day, came to be heard the above-styled and numbered cause . Petitioner,

   Commission for Lawyer Discipline (Petitioner) and Respondent, JASON LEE VAN DYKE

   (Respondent), Texas Bar Number 24057426, announce that an agreement has been

   reached on all matters including the imposition of a Probated Suspension.

                                        Jurisdiction and Venue

              The Evidentiary Panel 14-2, having been duly appointed to hear this complaint by

   the chair of the Grievance Committee for State Bar of Texas District 14, finds that it has

   jurisdiction over the parties and the subject matter of this action, and that venue is proper.

                                       Professional Misconduct

              The Evidentiary Panel, having considered the pleadings, admissions, stipulations

    and agreements of the parties, finds Respondent has committed Professional Misconduct

    as defined by Rule 1.06(W) of the Texas Rules of Disciplinary Procedure.

                                            Findings of Fact

              Petitioner and Respondent agree to the following findings of fact. Accordingly, the

    Evidentiary Panel finds:



    CF6-15A                Agreed Judgment of Fully Probated Suspension - Van Dyke.6276
                                                  Page 1 of 6


                                                                        Exhibit 7
Case 4:18-cv-00247-ALM Document 92-7 Filed 07/12/19 Page 2 of 6 PageID #: 1708




              1. Respondent is an attorney licensed to practice law in Texas and is a
                 member of the State Bar of Texas.

              2. Respondent resides in and maintains his principal place of practice in
                 Denton County, Texas.

              3. On October 3, 2017, Respondent filed a lawsuit on behalf of his client,
                 Jessica Vidrine (Vidrine), against Complainant, Ryan Daniel.

              4. Respondent threatened to present criminal or disciplinary charges solely
                 to gain an advantage in connection with the civil matter.

              5. Respondent continued to represent Vidrine after it reasonably appeared
                 that his representation became adversely limited by Respondent's own
                 interests.

              6. The Chief Disciplinary Counsel of the State Bar of Texas has incurred
                 reasonable attorney's fees and direct expenses associated with this
                 Disciplinary Proceeding in the amount of One Thousand Eight Hundred
                 Dollars and No/100 Cents ($1 ,800.00).

                                          Conclusions of Law

              Petitioner and Respondent agree that, based on the foregoing findings of fact, the

   following Texas Disciplinary Rules of Professional Conduct have been violated.

   Accordingly, the Evidentiary Panel concludes that the following Texas Disciplinary Rules of

   Professional Conduct have been violated: Rules 1.06(b)(2) and 4 .04(b)(1 ).

                                                 Sanction

              It is AGREED and ORDERED that the sanction of a Probated Suspension shall be

   imposed against Respondent in accordance with the Texas Rules of Disciplinary

   Procedure.

              Accordingly, it is ORDERED, ADJUDGED and DECREED that Respondent be

   suspended from the practice of law for a period of six (6) months, with the suspension

   being fully probated pursuant to the terms stated below.                 The period of probated

    suspension shall begin on November 15, 2018, and shall end on May 14, 2019.


    CF6-15A                Agreed Judgment of Fully Probated Suspension - Van Dyke.6276
                                                  Page 2 of 6
Case 4:18-cv-00247-ALM Document 92-7 Filed 07/12/19 Page 3 of 6 PageID #: 1709




                                         Terms of Probation

             It is further ORDERED that during all periods of suspension, Respondent shall be

   under the following terms and conditions:

       1.       Respondent shall not violate any term of this judgment.

       2.       Respondent shall not engage in professional misconduct as defined by Rule
                1.06(W) of the Texas Rules of Disciplinary Procedure.

       3.       Respondent shall not violate any state or federal criminal statutes.

       4.       Respondent shall keep State Bar of Texas membership department notified of
                current mailing, residence and business addresses and telephone numbers.

       5.       Respondent shall comply with            Minimum Continuing Legal Education
                requirements.

       6.       Respondent shall comply with Interest on Lawyers Trust Account (IOLTA)
                requirements.

       7.       Respondent shall promptly respond to any request for information from the Chief
                Disciplinary Counsel in connection with any investigation of any allegations of
                professional misconduct.

       8.       Respondent shall pay all reasonable and necessary attorney's fees and direct
                expenses to the State Bar of Texas in the amount of One Thousand Eight
                Hundred Dollars and No Cents ($1 ,800.00). The payment of attorney's fees and
                direct expenses shall be made in four (4) monthly installments, each in the
                amount of Four Hundred Fifty Dollars and No Cents ($450.00). Each payment is
                due on or before the fifteenth (15th) day of each month, as follows: November
                15, 2018; December 15, 2018; January 15, 2019; and February 15, 2019. The
                payments of attorney's fees and direct expenses shall be made by certified or
                cashier's check or money order and made payable to the State Bar of Texas,
                and delivered to the State Bar of Texas, Chief Disciplinary Counsel's Office,
                P.O. Box 12487, Austin, TX 78711 -2487 (1414 Colorado St., Austin , TX 78701).

       9.       Respondent shall seek mental health treatment. Prior to May 14, 2019,
                Respondent shall submit to a psychological evaluation and Respondent shall
                instruct the mental health professional to confirm to Petitioner, in writing, when
                Respondent has completed same. Further, Respondent shall instruct the mental
                health professional to provide Petitioner with written updates that confirm that
                Respondent is continuing therapy/counseling with said provider and that
                Respondent is continuing therapy/counseling with said provider and that confirm
                that Respondent is compliant with the provider's recommendations.


   CF6-15A                Agreed Judgment of Fully Probated Suspension - Van Dvke.6276
                                                 Page 3 of 6
Case 4:18-cv-00247-ALM Document 92-7 Filed 07/12/19 Page 4 of 6 PageID #: 1710




                 Respondent shall sign any HIPAA release necessary for the limited purpose of
                 the mental health professional confirming with Petitioner:

                 a. That Respondent completed the psychological evaluation; and
                 b. That Respondent is compliant with the mental health professional's
                    recommendations.

                 The substance of the evaluation and/or therapy shall not be released to
                 Petitioner.

        10.      Respondent shall make contact with the Chief Disciplinary Counsel's Offices'
                 Compliance Monitor at 877-953-5535, ext. 1334 and Special Programs
                 Coordinator at 877-953-5535, ext. 1323, not later than seven (7) days after
                 receipt of a copy of this judgment to coordinate Respondent's compliance.

                                        Probation Revocation

              Upon information that Respondent has violated a term of this judgment, the Chief

   Disciplinary Counsel may, in addition to all other remedies available, file a motion to revoke

   probation pursuant to Rule 2.23 of the Texas Rules of Disciplinary Procedure with the

   Board of Disciplinary Appeals (BODA) and serve a copy of the motion on Respondent

   pursuant to Tex.R.Civ.P. 21a.

              BODA shall conduct an evidentiary hearing. At the hearing, BODA shall determine

   by a preponderance of the evidence whether Respondent has violated any term of this

    Judgment. If BODA finds grounds for revocation, BODA shall enter an order revoking

    probation and placing Respondent on active suspension from the date of such revocation

    order. Respondent shall not be given credit for any term of probation served prior to

    revocation.

              It is further ORDERED that any conduct on the part of Respondent which serves as

    the basis for a motion to revoke probation may also be brought as independent grounds for




    CF6-15A               Agreed Judgment of Fully Probated Suspension - Van Dyke.6276
                                                 Page 4 of6
Case 4:18-cv-00247-ALM Document 92-7 Filed 07/12/19 Page 5 of 6 PageID #: 1711




   discipline as allowed under the Texas Disciplinary Rules of Professional Conduct and

   Texas Rules of Disciplinary Procedure.

                                   Attorney's Fees and Expenses

              It is further ORDERED Respondent shall pay all reasonable and necessary

   attorney's fees and direct expenses to the State Bar of Texas in the amount of One

   Thousand Eight Hundred Dollars and No Cents ($1 ,800.00). The payment of attorney's

   fees and direct expenses shall be made in (4) monthly installments, each in the amount of

   Four Hundred Fifty Dollars and No Cents ($450.00). Each payment is due on or before the

   fifteenth (151h) day of each month, as follows: November 15, 2018; December 15, 2018;

   January 15, 2019; and February 15, 2019. The payments of attorney's fees and direct

   expenses shall be made by certified or cashier's check or money order and made payable

   to the State Bar of Texas, and delivered to the State Bar of Texas, Chief Disciplinary

   Counsel's Office, P.O. Box 12487, Austin, TX 78711-2487 (1414 Colorado St. , Austin , TX

   78701).

              It is further ORDERED that all amounts ordered herein are due to the misconduct of

   Respondent, are assessed as a part of the sanction in accordance with Rule 1.06(Z) of the

   Texas Rules of Disciplinary Procedure. Any amount not paid shall accrue interest at the

   maximum legal rate per annum until paid and the State Bar of Texas shall have all writs

   and other post-judgment remedies against Respondent in order to collect all unpaid

    amounts.

                                               Publication

              This suspension shall be made a matter of record and appropriately published in

    accordance with the Texas Rules of Disciplinary Procedure.



    CF6-15A                Agreed Judgment of Fully Probated Suspension - Van Dyke.6276
                                                  Page 5 of 6
Case 4:18-cv-00247-ALM Document 92-7 Filed 07/12/19 Page 6 of 6 PageID #: 1712




                                                Other Relief

              All requested relief not expressly granted herein is_expressly DENIED.

                                 &             Oe c.e,1u1l   _;A
              SIGNED this     'j,'t,   day of No¥ernber,2 01 8.


                                                   EVIDENTIARY PANEL 14-2
                                                   DISTRICT NO. 14
                                                   STATE BAR OF TEXAS



                                                    VtpAB@ fv\!;eJ/qfj4 ~
                                                   Harold Frederick Hagen
                                                   District 14, Panel 14-2 Presiding Member



   AGREED AS TO BOTH FORM AND SUBSTANCE:




                                                             Kristin Virginia Brady
                                                             State Bar No. 24082719
                                                             Counsel for Petitioner




    CF6-15A                 Agreed Judgment of Fully Probated Suspension - Van Dyke.6276
                                                   Page 6 of 6
